Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Election/Restrictions
Applicant's election with traverse of Group I (Claims 1-9 and 16-20) in the reply filed on 1/7/2022 is acknowledged.  The traversal is on the ground(s) that the claims 5 and 19 (which depends upon elected claims 1 and 16, respectively, share a similar term a “delay” that inhibits data processing traffic as in claims 10-15 of Group II.  This is not found persuasive because while each subcombination recites a delay in some aspect, each of the subcombinations describe the delay in different contexts such that they do not overlap in scope. For example, as discussed in the Requirement for Restriction/Election of 11/16/2021, it was indicated that a search for monitoring workloads and adjusting write speeds would not readily yield available prior art pertinent to controlling data traffic, even if some of the claims recite “delay”. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 10-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group II (see claims 10-15), there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/16/2021.
Claim Objections
Claim 2 is objected to because of the following informalities: Lines 4-6 recites the limitation “altering the performance attribute of the memory sub-system such that for a particular sub-set of workload characteristics, a write speed of the memory sub-system is dynamically increased or decreased…” of which the phrase beginning with “such that” recites .
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claim 1, Lines 2-3 which recites a generic placeholder “a component of a memory sub-system” coupled with the functional language “determining… workload characteristics…”
Claim 16, Lines 3-4 
Claims 17-20 depend upon claim 1 and recites “a performance shaping component” and similarly invokes 35 U.S.C. 112(f) for the same reasons as outlined above.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
In regards to the claimed “performance shaping component,” the specification discusses the performance shaping component 113 to be in the form of circuitry to selectively throttle or delay data written (see Paragraph [0052] of the instant specification). In regards to “a component of a memory sub-system,” the specification discusses that a memory sub-system controller 115 which includes a processor 117 (see Paragraph [0047]) performs the other functions described. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20, Lines 4-5 recites the limitation of “…performing an operation to cause the memory device to appear to be less attractive for use…” of which the term “attractive” is indefinite. It is unclear the metes and bounds for determining what would appear to be “attractive,” consequently, it is also unclear as to what it would mean to be “less attractive”. For the purposes of interpretation, Examiner is interpreting this limitation such if a scheduling function determines a different condition (i.e., queue length or wait time) is best suited for data traffic from different applications, then the memory device will appear to be less attractive to one application (i.e., if a queue length is set for OLTP database traffic, then the device would appear to be less attractive to incoming mail server traffic).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7, 9, 16-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US 2013/0145075 A1) hereinafter Huang et al. in further view of Chen et al. (US 2016/0299697 A1) hereinafter Chen et al.
Regarding claim 1, Huang et al. teaches a method, comprising: 
determining, by component of a memory sub-system, a workload to be received by the memory sub-system (a “workload on memory” 306 Paragraph [0058] includes “write requests” 304 for writing data to memory 306 Paragraph [0050]); and 
altering a performance attribute of the memory sub-system based, at least in part, on the determined workload (“rate adjustment component 320 sets and adjusts that throttling rate for write requests 304 depending upon the workload on memory 306” Paragraph [0058]).
While Huang et al. teaches determining workloads and altering a performance attribute based on incoming workloads, Huang et al. does not appear to explicitly teach the details of determining workload characteristics corresponding to a workload to be received, or altering a performance attribute based on such workload characteristics. 
	However, Chen et al. specifically teaches determining workload characteristics (a “workload property database” stories properties of the workloads for access Paragraph [0009] wherein such properties include “read/write ratio, a merge ratio, an SSD hit ratio, and a storage block size” Paragraph [0012]) and altering a performance attribute based on the determined workload characteristics (using information of “each workload queue based on the properties provided from the workload property databased and the received values of the performance parameter,” the values of performance parameter is adjusted so it falls between a performance guarantee and a performance throttling set for the performance parameter, Paragraph [0010])
Huang et al. and Chen et al., hereinafter HC, both teach adjusting performances based on a workload, therefore they are analogous arts. 

One of ordinary skill in the art would have been motivated to include elaborating on the specific workload characteristics on which alter a performance because workloads with difference characteristics can be processed with better performance when using different schedulers [0003] of Chen et al., thus, it would be important to determine such workload characteristics to provide such information to schedulers.
Regarding claim 2, HC teaches all of the features with respect to claim 1 as outlined above.
Chen et al. further teaches receiving, by the memory sub-system and responsive to initiation of an operation, the workload characteristics (a “workload property database” stories properties of the workloads for access Paragraph [0009] wherein such properties include “read/write ratio, a merge ratio, an SSD hit ratio, and a storage block size” Paragraph [0012]); and altering the performance attribute of the memory sub-system (using information of “each workload queue based on the properties provided from the workload property databased and the received values of the performance parameter,” the values of performance parameter is adjusted so it falls between a performance guarantee and a performance throttling set for the performance parameter, Paragraph [0010]), and Huang et al. further teaches altering the performance attribute of the memory sub-system such that for a particular sub-set of workload characteristics, a write speed of the memory sub-system is dynamically decreased or increased based on the parameters of the incoming write and the user's history of write activity over the drive's deployment lifetime (the “throttling rate for write requests 304” is adjusted depending on the workload in memory “to ensure that the average rate of write operations on memory 306 is achieved” Paragraph [0058], for example, the rate .
Regarding claim 3, HC teaches all of the features with respect to claim 1 as outlined above.
Chen et al. further teaches receiving, by the memory sub-system and responsive to initiation of an operation, the workload characteristics (a “workload property database” stories properties of the workloads for access Paragraph [0009] wherein such properties include “read/write ratio, a merge ratio, an SSD hit ratio, and a storage block size” Paragraph [0012]) and Huang further teaches altering the performance attribute of the memory sub-system such that for a particular sub-set of workload characteristics, a write speed of the memory sub-system is increased (the “throttling rate for write requests 304” is adjusted depending on the workload in memory “to ensure that the average rate of write operations on memory 306 is achieved” Paragraph [0058], for example, the rate adjustment component can “increase the write rate from a previous value to a new value under certain circumstances, such as after a prolonged over-throttling” Paragraph [0059]).
Regarding claim 5, HC teaches all of the features with respect to claim 1 as outlined above.
Huang et al. further teaches wherein the performance attribute of the memory sub-system comprises a speed at which an operation invoking the memory sub-system is executed, a delay prior to which an operation invoking the memory sub-system is executed, or both (the “throttling rate for write requests 304” is adjusted [0058] wherein throttling is sending fewer operation to memory over a period [0059]).
Regarding claim 6, HC teaches all of the features with respect to claim 1 as outlined above.
Chen et al. teaches the method further comprising altering the performance attribute of the memory sub-system based, at least in part, by selectively throttling performance of the memory sub-system based on specific types of workloads to be received by the memory sub-system (there are many conditions of workloads which affect the scheduler configuration function Paragraph [0045] and the scheduler configuration function can adjust values of the performance parameter so it falls within a performance guarantee and performance throttling set for the parameter based on, for example, classified workload queue as classified wait time in operation [0043]-[0044]). Huang et al. similarly teaches altering the performance attribute by selectively throttling (a throttling algorithm component can be dynamically adjusted to throttle write requests Paragraph [0057], [0058]).
Regarding claim 7, HC teaches all of the features with respect to claim 6 as outlined above.
Chen et al. further teaches wherein the specific types of workloads are determined based on whether the workload includes sequential writes or random writes (properties of workloads can include “I/O pattern (sequential or random)” Paragraph [0005]), a data transfer size associated with the workload (“storage block size” is a space of a basic physical storage unit and may vary from 4 KB or smaller to 16 MB or larger, and for different storage block sizes and condition, the scheduler configuration function may implement a different strategy Paragraph [0041], for example, a mail server is a random I/O type and requires storage block size smaller than 8K, Paragraph [0047]), a determined age of data to be overwritten in execution of the workload, or endurance conditions set for the memory sub-system, or any combination thereof (the types of workloads are determined by the combination of sequential/random writes and a data transfer size associated with the workload, as outlined above).
Regarding claim 9, HC teaches all of the features with respect to claim 6 as outlined above.
HC further teaches wherein the performance attribute of the memory sub-system can only be altered within a predetermined range or wherein the performance attribute of the memory sub-system does not change based on an amount of use of the memory sub-system, or both (Huang further teaches “throttling rate” can be dynamically adjusted and set to a certain value Paragraph [0065], [0068], and Chen et al. teaches the scheduler configuration function can “adjust values of the performance parameter of the cloud storage system in the future falling between a performance guarantee and a performance throttling set for the performance parameters” Paragraph [0043]).
Regarding claim 16, Huang et al. teaches a system, comprising: 
a plurality of memory components (including at least memory Figure 3, #306 which is made up of a plurality of cells Paragraph [0050]); and a performance shaping component coupled to the plurality of memory components (an application 105 executing on a data processing system, such as a server 104, is coupled to memory 306 Paragraph [0034], see Fig. 3), wherein the performance shaping component is to perform operations comprising: 
determining a workload to be received by the memory sub-system (a “workload on memory” 306 Paragraph [0058] includes “write requests” 304 for writing data to memory 306 Paragraph [0050]); and 
altering a performance attribute of the memory sub-system based, at least in part, on the determined workload (“rate adjustment component 320 sets and adjusts that throttling rate for write requests 304 depending upon the workload on memory 306” Paragraph [0058]).
While Huang et al. teaches determining workloads and altering a performance attribute based on incoming workloads, Huang et al. does not appear to explicitly teach the details of determining workload characteristics corresponding to a workload to be received, or altering a performance attribute based on such workload characteristics. 
	However, Chen et al. specifically teaches determining workload characteristics (a “workload property database” stories properties of the workloads for access Paragraph [0009] altering a performance attribute based on the determined workload characteristics (using information of “each workload queue based on the properties provided from the workload property databased and the received values of the performance parameter,” the values of performance parameter is adjusted so it falls between a performance guarantee and a performance throttling set for the performance parameter, Paragraph [0010])
Huang et al. and Chen et al., hereinafter HC, both teach adjusting performances based on a workload, therefore they are analogous arts. 
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of HC before the effective filing date of the invention, to modify the teachings of Huang et al. by elaborating on the specific workload characteristics on which alter a performance, as taught by Chen et al.
One of ordinary skill in the art would have been motivated to include elaborating on the specific workload characteristics on which alter a performance because workloads with difference characteristics can be processed with better performance when using different schedulers [0003] of Chen et al., thus, it would be important to determine such workload characteristics to provide such information to schedulers.
Claim 17 is rejected under 35 USC 103 for the same reasons as claim 2, as outlined above.
Claim 19 is rejected under 35 USC 103 for the same reasons as claim 5, as outlined above.
Regarding claim 20, HC teaches all of the features with respect to claim 16 as outlined above.
Chen et al. further teaches wherein the performance shaping component is to perform operations comprising, in response to determining that traffic that corresponds to data traffic types that exhibit endurance characteristics that are below a predetermined endurance characteristic threshold (“received values of IOPS” are compared to a “performance guarantee” threshold [0046], [0049]-[0061] and used by the scheduler configuration function to decide the queue depth and wait time Paragraph [0045]), performing an operation to cause the memory device to appear to be less attractive for use with the data traffic types that exhibit endurance characteristics that are below a predetermined endurance characteristic threshold (For example, for an OLTP database which generates IOPS or throughput to be close to or below the respective performance guarantee of IOPS or throughput, a queue depth of the workload is set to shallow-leveled and wait time to short duration Paragraph [0046]. The operation of setting of the queue depth and wait time makes the memory device less attractive for other data traffic types such as mail server data traffic in which the desired queue length is deep-leveled [0047]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. in view of Chen et al. in further view of Levin et al. (US 10,708,129 B1) hereinafter Levin et al.
Regarding claim 8, HC teaches all of the features with respect to claim 6 as outlined above.
HC does not appear to explicitly teach, however, Levin et al. teaches wherein a maximum performance throttling of the memory sub-system is fixed at manufacture of the memory sub-system (a configuration file may be installed or written to memory in which “the restraints or limits set by the first configuration definition may be described as throttling the hardware capabilities of the internet capable device” and “may be generated and installed by the manufacturer or seller of the internet capable device” Column 4, Lines 14-42).
The disclosures of HC and Levin et al., hereinafter HCL, are analogous art to the claimed invention because they are in the same field of endeavor of adjusting system throttling performances.
.

Claims 4 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. in view of Chen et al. in further view of Banzhaf et al. (US 2013/0054918 A1) hereinafter Banzhaf et al. in further view of Goss et al. (US 2014/00244892 A1) hereinafter Goss et al.
Regarding claim 4, HC teaches all of the features with respect to claim 1 as outlined above.
Chen et al. further teaches wherein the workload characteristics comprise information indicative of: whether the data corresponding to the workload comprises a quantity of bits is greater than or less than a translation unit (TU) size corresponding to a host computing device couplable to the memory sub-system, or any combination thereof (“storage block size” is a space of a basic physical storage unit and may vary from 4 KB or smaller to 16 MB or larger, and for different storage block sizes and condition, the scheduler configuration function may implement a different strategy Paragraph [0041], for example, a mail server is a random I/O type and requires storage block size smaller than 8K, Paragraph [0047]).
CF does not appear to explicitly teach, however, Banzhaf et al. teaches wherein the workload characteristics comprise information indicative of: whether data corresponding to the workload is aligned or unaligned (transmission and storage of data can utilize a “fixed-; a length of a data transfer having a variable transfer length protocol (data organized in Extended Count Key Data format includes a “variable-length Key field” and “variable-length Data field” Paragraph [0006] using a FICON or HPF protocol for variable-length data Paragraph [0007]). Banzhaf et al. also teaches whether the data corresponding to the workload comprises a quantity of bits is greater than or less than a translation unit (TU) size corresponding to a host computing device couplable to the memory sub-system, or any combination thereof (an alignment of “information unit (IUs)” is performed Paragraph [0054]).
The disclosures of HC and Banzhaf et al., hereinafter HCB, are analogous art to the claimed invention because they are in the same field of endeavor of adjusting system throttling performances and/or write data transmission.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of HCB before them, to modify the teachings of HC to include the teachings of Banzhaf et al. since both HC teach transmission and storage of write data. Therefore it is applying a known technique (write workload characteristics include whether or not data is aligned on a block boundary [0033] and variable length data transfer information [0006]-[0007] of Banzhaf et al.) to a known device (a system that adjusts throttling rates [0058] of Huang et al.) ready for improvement to yield predictable results (whether or not data is aligned on a block boundary [0033] and variable length data transfer information [0006]-[0007] is determined for writes of Banzhaf et al.), KSR, MPEP 2143.
HCB does not appear to explicitly disclose, however, Goss et al. teaches wherein the workload characteristics comprise information indicative of: an amount of time that the data is to be stored, or will be stored by the memory sub-system (measured workload indicators .
The disclosures of HCB and Goss et al., hereinafter HCBG, are analogous art to the claimed invention because they are in the same field of endeavor of adjusting system throttling performances and/or write data transmission.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of HCBG before them, to modify the teachings of HCB to include the teachings of Hubbard et al. since both HCBG teach write data storage. Therefore, it is applying a known technique (workload indicators include anticipated data retention time Paragraph [0059] of Goss et al.) to a known device (a system that adjusts throttling rates [0058] of Huang et al.) ready for improvement to yield predictable results (workload indicators include anticipated data retention time Paragraph [0059] of Goss et al.), KSR, MPEP 2143.
Claim 18 is rejected under 35 USC 103 for the same reasons as claim 4, as outlined above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE WEI whose telephone number is (571)270-0067. The examiner can normally be reached Mon - Thurs (8 AM - 5 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, REGINALD BRAGDON can be reached on (571) 272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


JANE WEI
Primary Examiner
Art Unit 2131



/JANE WEI/            Primary Examiner, Art Unit 2139